DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 10-13, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunwick (US20140356267) in view of Self (US20120211421).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunwick in view of Self in view of Lamothe (Evaluation of a Microwave Oven System for the Dissolution of Geologic Samples).
Rejection in view of Hunwick and Self
Hunwick teaches in figures 1-2 a method of sequestering CO2 from a gaseous source of CO2 (abstract teaches capturing carbon dioxide from a gas stream), the method comprising:  	a) contacting an aqueous capture ammonia with a source of CO2 under conditions sufficient to produce an aqueous carbonate ([0013]-[0014] teach that ammonia is used to scrub the gas stream containing CO2. This would make the ammonium carbonate as shown in figure 1 around reference 42);  	b) combining a cation source and the aqueous carbonate under conditions sufficient to produce a CO2 sequestering carbonate and an aqueous ammonium salt ([0099] teaches the metal carbonate precipitation reactor 26. This shows the ammonium carbonate is used with a cation source Mg and Ca. The resulting items are an ammonium salt solution and a carbonate.); and  	c) regenerating aqueous capture ammonia from by contacting the aqueous ammonium salt in the presence of with an alkalinity source; wherein the regenerated aqueous capture ammonia comprises ammonia and water (The recovered ammonium salt downstream of 27 is sent up to 22, where it is mixed with pretreated silicate rock then sent into the reactor 20, where the ammonia is condensed and sent back into the scrubber a can be seen from lines 33, 37, 38, and 39 leading ammonia back into the CO2 scrubber 30. [0096]-[0097] teaches that the flow from 32 is one that is predominantly water and one that is predominantly ammonia. This means that the predominantly ammonia flow would have some water in it since it appears that this is not a 100% separation. It also teaches that the ammonia condenser 33 can be sent to generate electricity as a working fluid comprises of a ammonia water solution, meaning that there is a mix of ammonia and water within this line.); and  	d) producing the aqueous carbonate using the regenerated aqueous capture ammonia (the ammonia being sent back to the absorber/scrubber is then used to make the aqueous carbonate again as seen in figures 1-2);  	to sequester CO2 from the gaseous source of CO2 (CO2 absorber/scrubber 30).  
Hunwick does not explicitly teach that the CO2 source is from a direct air capture generated gaseous source. Hunwick teaches the CO2 source can be from a power station ([0001]).
Self teaches that the most concentrated point sources of CO2 are from coal powered power plants ([0003]). Self also teaches CO2 treatment can be done to CO2 from the atmosphere or from a power plant and this would read upon a direct air capture limitation ([0056] teaches CO2 can be removed from an environment such as the earth’s atmosphere or gaseous waste stream from a plant.).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the gaseous source of CO2 in the method of Hunwick be from a direct air capture as taught by Self, as Self teaches that CO2 sequestration can be done to atmospheric gas or a gaseous waste stream ([0056] Self)] like the one from Hunwick.
Claim 5: Hunwick teaches regenerating the aqueous capture ammonia from the aqueous ammonium salt comprises distillation ([0096] teaches distillation column 32).  
Claim 6: Hunwick teaches the distillation comprises heating the aqueous ammonium salt in the presence of the alkalinity source ([0101] teaches that the condenser 33 sends ammonia and metal silicate rock into pipeline 38 to the carbon dioxide source. There is both a condenser and evaporator in this line which would meet the limitation of heating.).  
Claim 7: Hunwick teaches the alkalinity source is produced by dissolving a geomass (Pre treated silicate rock slurry [0008] and figure 1).
Claim 8: Hunwick teaches the geomass comprises demolished, recycled or returned concrete (Pre treated silicate rock slurry).
If Hunwick does not teach it, it would have been obvious to one of ordinary skill before the effective filing date of the invention to use a preferred material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 10: Hunwick teaches the cation source comprises an alkaline earth metal cation ([0023] teaches that it uses Mg or Ca). Self teaches in [0066]-[0069] the use of Ca and Mg cations.
Claim 11: Hunwick teaches the cation source is a source of divalent cations ([0023]). Self teaches in [0068].  
Claim 12: Hunwick teaches the divalent cations comprise alkaline earth metal cations ([0023] teaches that it uses Mg or Ca). Self teaches in [0066]-[0069] the use of Ca and Mg cations.  
Claim 13: Hunwick teaches the divalent alkaline earth metal cations are selected from the group consisting of Ca2+ and Mg2+, and combinations thereof ([0023] teaches that it uses Mg or Ca). Self teaches in [0066]-[0069] the use of Ca and Mg cations.
Claim 21: Hunwick teaches the method comprises producing a CO2 gaseous product ([0055]-[0056] teach that CO2 and water vapor is produced).  
Claim 22: Hunwick teaches the CO2 gaseous product is purified ([0055]-[0056] teach that CO2 and water vapor is produced. Since the CO2 has gone through the system, it would be considered purified as there is no additional limitation in the claim.).
Claim 23: Hunwick teaches the method comprises conveying the regenerated aqueous capture ammonia to the DAC generated gaseous source of CO2 (Figures 1 and 2 show the ammonia being sent back to the absorber/scrubber).
Claim 24: Hunwick teaches in figures 1-2 a method of sequestering CO2 from a gaseous source of CO2 (abstract teaches capturing carbon dioxide from a gas stream), the method comprising:  	a) contacting an aqueous capture liquid comprising ammonia and water with gaseous source of CO2 ([0013]-[0014] teach that ammonia is used to scrub the gas stream containing CO2. This would make the ammonium carbonate as shown in figure 1 around reference 42. [0096]-[0097] teach that the line in 33 can comprise ammonia and water as it can be sent to generate electricity and that the line can be predominantly ammonia but would not be 100% ammonia and in which case would include some of the water from the predominantly water line.);  	b) regenerating the aqueous capture liquid using an alkalinity source (The recovered ammonium salt downstream of 27 is sent up to 22, where it is mixed with pretreated silicate rock then sent into the reactor 20, where the ammonia is condensed and sent back into the scrubber a can be seen from lines 33, 37, 38, and 39 leading ammonia back into the CO2 scrubber 30.); and  	c) recycling the regenerated aqueous capture liquid by conveying the regenerated capture liquid to the DAC generated gaseous source of CO2 (Figures 1-2 show that the ammonia from 33 is sent back to the absorber/scrubber.);  	to sequester CO2 from the gaseous source of CO2 (CO2 absorber/scrubber 30).
Hunwick does not explicitly teach that the CO2 source is from a direct air capture generated gaseous source. Hunwick teaches the CO2 source can be from a power station ([0001]).
Self teaches that the most concentrated point sources of CO2 are from coal powered power plants ([0003]). Self also teaches CO2 treatment can be done to CO2 from the atmosphere or from a power plant and this would read upon a direct air capture limitation ([0056] teaches CO2 can be removed from an environment such as the earth’s atmosphere or gaseous waste stream from a plant.).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the gaseous source of CO2 in the method of Hunwick be from a direct air capture as taught by Self, as Self teaches that CO2 sequestration can be done to atmospheric gas or a gaseous waste stream ([0056] Self)] like the one from Hunwick.
Rejection in view of Hunwick, Self, and Lamothe
Claim 9: Hunwick and Self do not explicitly teach the dissolving of geomass comprises employing microwave energy. Hunwick teaches a pre treated silicate rock slurry in [0008] and figure 1.
Lamothe teaches on Page 1881 paragraph [0001] that microwave heating is used for rocks and ores.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to incorporate into the method taught by Hunwick and Self that microwave energy for dissolving the geomass as taught by Lamothe because it provides rapid dissolution as well as high recovery of the individual elements of the material.

Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. 
Applicant argues for the new limitations of the regenerated aqueous capture ammonia has ammonia and water and the regenerated aqueous capture ammonia is used to produce the aqueous carbonate of step a. Applicant has also added claims 23 and 24.
Examiner argues that the Hunwick teaches in [0096]-[0097] that the lines from 32 are predominately ammonia and predominantly water. This means that there can be some water in the predominately ammonia line and vice versa, meeting the claim limitation. It also teaches that the line from 33 can be sent to generate electricity as an ammonia and water solution, further showing that the line can contain some water with the ammonia. New claims 23 and 24 have also been rejected above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        12/08/2022